UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund June 30, 2011 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary10.3% AutoZone 5,400 a 1,592,190 Ford Motor 24,300 a 335,097 ITT Educational Services 14,700 a,b 1,150,128 O'Reilly Automotive 50,900 a 3,334,459 Target 67,700 3,175,807 Viacom, Cl. B 7,300 372,300 Weight Watchers International 4,200 316,974 Wynn Resorts 22,500 3,229,650 Consumer Staples13.2% Coca-Cola Enterprises 112,300 3,276,914 Constellation Brands, Cl. A 121,900 a 2,537,958 Dr. Pepper Snapple Group 78,800 3,304,084 Hormel Foods 31,200 930,072 Kroger 114,100 2,829,680 Smithfield Foods 53,000 a 1,159,110 Wal-Mart Stores 37,000 1,966,180 Walgreen 30,600 1,299,276 Energy12.0% Arch Coal 33,600 895,776 Chevron 30,700 3,157,188 ConocoPhillips 21,700 1,631,623 Exxon Mobil 61,200 4,980,456 Marathon Oil 43,900 2,312,652 Murphy Oil 27,300 1,792,518 SEACOR Holdings 2,500 249,900 Superior Energy Services 20,400 a 757,656 Financial1.5% Moody's 50,000 Health Care12.2% Abbott Laboratories 3,000 157,860 Amgen 46,800 a 2,730,780 Eli Lilly & Co. 84,700 3,178,791 Express Scripts 64,700 a 3,492,506 IDEXX Laboratories 10,800 a,b 837,648 Merck & Co. 15,600 550,524 Resmed 5,300 a,b 164,035 St. Jude Medical 6,300 300,384 United Therapeutics 32,300 a 1,779,730 Watson Pharmaceuticals 42,100 a 2,893,533 Industrial10.9% General Electric 92,300 1,740,778 Kennametal 9,200 388,332 Paccar 60,300 3,080,727 Pitney Bowes 108,600 b 2,496,714 Southwest Airlines 4,300 49,106 Textron 85,600 b 2,021,016 Timken 58,200 2,933,280 Toro 23,100 1,397,550 URS 5,400 a 241,596 Information Technology31.3% Activision Blizzard 238,100 2,781,008 Apple 25,879 a 8,686,804 CA 45,000 1,027,800 Cisco Systems 36,000 561,960 Corning 129,200 2,344,980 Fiserv 17,900 a 1,121,077 Hewlett-Packard 8,888 323,523 International Business Machines 35,200 6,038,560 Lam Research 37,400 a 1,656,072 MasterCard, Cl. A 7,000 2,109,380 Microsoft 228,901 5,951,426 Oracle 44,400 1,461,204 SanDisk 21,200 a 879,800 Visa, Cl. A 45,900 3,867,534 Vishay Intertechnology 158,700 a 2,386,848 Materials5.1% Eastman Chemical 20,400 2,082,228 Freeport-McMoRan Copper & Gold 80,000 4,232,000 Walter Energy 3,700 428,460 Telecommunication Services2.1% AT&T 89,500 Utilities1.2% Questar 79,900 1,415,029 Wisconsin Energy 3,600 112,860 Total Common Stocks (cost $117,255,913) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $775,000) 775,000 c Investment of Cash Collateral for Securities Loaned3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,984,556) 3,984,556 c Total Investments (cost $122,015,469) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2011, the value of the fund's securities on loan was $3,919,501 and the value of the collateral held by the fund was $3,984,556. c Investment in affiliated money market mutual fund. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $122,015,469. Net unrealized appreciation on investments was $13,963,873 of which $15,669,792 related to appreciated investment securities and $1,705,919 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 31.3 Consumer Staples 13.2 Health Care 12.2 Energy 12.0 Industrial 10.9 Consumer Discretionary 10.3 Materials 5.1 Money Market Investments 3.6 Telecommunication Services 2.1 Financial 1.5 Utilities 1.2 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 131,219,786 - - Mutual Funds 4,759,556 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Research Core Fund June 30, 2011 (Unaudited) Common Stocks98.7% Shares Value ($) Consumer Discretionary12.2% Amazon.com 18,240 a 3,729,898 Carnival 47,500 1,787,425 Dick's Sporting Goods 40,120 a 1,542,614 DIRECTV, Cl. A 42,660 a 2,167,981 Electronic Arts 66,930 a 1,579,548 Guess? 32,670 1,374,100 Johnson Controls 55,570 2,315,046 Limited Brands 66,300 2,549,235 Macy's 122,840 3,591,842 Nordstrom 55,940 2,625,824 Omnicom Group 30,920 1,489,107 Priceline.com 4,280 a 2,191,060 Stanley Black & Decker 29,310 2,111,785 Walt Disney 66,490 2,595,770 Consumer Staples11.0% Avon Products 75,040 2,101,120 Coca-Cola Enterprises 91,290 2,663,842 Dr. Pepper Snapple Group 66,180 2,774,927 Energizer Holdings 26,180 a 1,894,385 PepsiCo 86,380 6,083,743 Procter & Gamble 111,430 7,083,605 Walgreen 66,460 2,821,892 Whole Foods Market 51,160 3,246,102 Energy11.8% Chevron 55,610 5,718,932 ENSCO, ADR 64,810 3,454,373 Exxon Mobil 124,780 10,154,596 Halliburton 54,230 2,765,730 Occidental Petroleum 35,580 3,701,743 Schlumberger 57,390 4,958,496 Financial11.0% Ameriprise Financial 47,240 2,724,803 Charles Schwab 110,170 1,812,296 Citigroup 137,633 5,731,038 Comerica 74,720 2,583,070 Discover Financial Services 102,750 2,748,562 Hartford Financial Services Group 98,300 2,592,171 Prudential Financial 41,100 2,613,549 Unum Group 83,950 2,139,046 Wells Fargo & Co. 202,940 5,694,496 Health Care13.4% Accretive Health 55,420 a,b 1,595,542 Agilent Technologies 40,100 a 2,049,511 Alexion Pharmaceuticals 33,000 a 1,551,990 Amgen 34,280 a 2,000,238 Baxter International 39,640 2,366,112 Covidien 36,500 1,942,895 Dendreon 32,190 a 1,269,574 HCA Holdings 42,960 1,417,680 Johnson & Johnson 64,710 4,304,509 McKesson 31,340 2,621,591 Mylan 65,960 a 1,627,233 Pfizer 245,500 5,057,300 St. Jude Medical 51,360 2,448,845 Thermo Fisher Scientific 22,880 a 1,473,243 Vertex Pharmaceuticals 28,860 a 1,500,431 Warner Chilcott, Cl. A 66,370 1,601,508 Industrial12.5% Caterpillar 81,600 8,687,136 Cooper Industries 65,240 3,892,871 Cummins 36,730 3,801,188 Dover 53,270 3,611,706 Eaton 74,030 3,808,844 Ingersoll-Rand 111,370 5,057,312 Owens Corning 98,420 a 3,675,987 Information Technology19.0% Alcatel-Lucent, ADR 282,830 a,b 1,631,929 Apple 26,980 a 9,056,377 Atmel 150,370 a 2,115,706 BMC Software 35,430 a 1,938,021 Google, Cl. A 9,370 a 4,744,781 Informatica 22,100 a 1,291,303 International Business Machines 43,380 7,441,839 NetApp 59,910 a 3,162,050 Netflix 4,840 a 1,271,420 OmniVision Technologies 37,680 a 1,311,641 Oracle 171,410 5,641,103 Paychex 85,080 2,613,658 QUALCOMM 84,530 4,800,459 Teradata 40,890 a 2,461,578 Materials3.8% Air Products & Chemicals 31,550 3,015,549 Eastman Chemical 33,540 3,423,428 Freeport-McMoRan Copper & Gold 62,950 3,330,055 Telecommunication Services2.3% AT&T 190,410 Utilities1.7% American Electric Power 46,570 1,754,758 NextEra Energy 44,190 2,539,157 Total Common Stocks (cost $217,138,059) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,140,000) 1,140,000 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,973,744) 2,973,744 c Total Investments (cost $221,251,803) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2011, the value of the fund's securities on loan was $2,904,724 and the value of the collateral held by the fund was $2,973,744. c Investment in affiliated money market mutual fund. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $221,251,803. Net unrealized appreciation on investments was $39,464,529 of which $43,434,186 related to appreciated investment securities and $3,969,657 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 19.0 Health Care 13.4 Industrial 12.5 Consumer Discretionary 12.2 Energy 11.8 Consumer Staples 11.0 Financial 11.0 Materials 3.8 Telecommunication Services 2.3 Utilities 1.7 Money Market Investments 1.6 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 251,516,286 - - Equity Securities - Foreign+ 5,086,302 - - Mutual Funds 4,113,744 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Opportunities Fund June 30, 2011 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary16.3% American Greetings, Cl. A 122,932 2,955,285 Bob Evans Farms 5,600 a 195,832 Dillard's, Cl. A 14,500 756,030 GameStop, Cl. A 36,400 a,b 970,788 KeyCorp 365,200 3,042,116 Meredith 7,400 a 230,362 O'Reilly Automotive 52,000 b 3,406,520 Scholastic 3,800 a 101,080 TRW Automotive Holdings 31,000 b 1,829,930 VistaPrint 50,200 b 2,402,070 Walgreen 12,000 509,520 Warnaco Group 54,200 b 2,831,950 Washington Post, Cl. B 1,600 a 670,320 Wynn Resorts 25,300 3,631,562 Consumer Staples6.7% Church & Dwight 104,900 4,252,646 Constellation Brands, Cl. A 146,100 b 3,041,802 Ruddick 11,800 513,772 Tyson Foods, Cl. A 99,800 1,938,116 Energy7.0% Arch Coal 101,000 2,692,660 Helmerich & Payne 39,900 2,638,188 Holly 22,000 1,526,800 Marathon Oil 6,300 331,884 Valero Energy 114,500 2,927,765 Financial13.4% Apartment Investment & Management, Cl. A 17,000 c 434,010 Aspen Insurance Holdings 73,700 1,896,301 Comerica 79,400 2,744,858 Commonwealth Real Estate Investment Trust 49,200 c 1,271,328 Federal Realty Investment Trust 5,100 c 434,418 Huntington Bancshares 474,100 3,110,096 Mack-Cali Realty 8,900 c 293,166 Rayonier 53,900 c 3,522,365 Reinsurance Group of America 66,700 4,059,362 Weyerhaeuser 71,300 c 1,558,618 Health Care14.9% Cooper 41,800 3,312,232 Endo Pharmaceuticals Holdings 88,100 b 3,538,977 Kindred Healthcare 56,900 b 1,221,643 Life Technologies 6,100 b 317,627 PerkinElmer 94,900 2,553,759 Resmed 116,800 a,b 3,614,960 Varian Medical Systems 34,800 b 2,436,696 Watson Pharmaceuticals 51,800 b 3,560,214 WellCare Health Plans 17,600 b 904,816 Industrial16.1% AGCO 55,700 b 2,749,352 Alaska Air Group 55,000 b 3,765,300 JB Hunt Transport Services 50,400 2,373,336 Joy Global 29,800 2,838,152 Toro 50,900 3,079,450 URS 78,700 b 3,521,038 W.W. Grainger 11,400 1,751,610 Waste Connections 100,750 3,196,798 Information Technology16.1% Advent Software 11,900 b 335,223 Arrow Electronics 66,400 b 2,755,600 Computer Sciences 74,300 2,820,428 Fairchild Semiconductor International 90,200 a,b 1,507,242 Ingram Micro, Cl. A 27,700 b 502,478 Itron 42,900 b 2,066,064 Lam Research 58,400 b 2,585,952 Lender Processing Services 12,400 259,284 Lexmark International, Cl. A 41,400 b 1,211,364 Microsoft 27,700 720,200 Plantronics 89,800 3,280,394 ValueClick 90,100 b 1,495,660 Vishay Intertechnology 67,800 b 1,019,712 WebMD Health 60,740 a,b 2,768,529 Materials5.9% Domtar 35,200 3,334,144 Eastman Chemical 1,200 122,484 Minerals Technologies 48,200 3,195,178 Scotts Miracle-Gro, Cl. A 14,200 a 728,602 Sensient Technologies 30,400 1,126,928 Utilities2.9% AES 230,000 b 2,930,200 Aqua America 57,700 1,268,246 Total Common Stocks (cost $132,008,088) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $626,000) 626,000 d Investment of Cash Collateral for Securities Loaned4.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,576,601) 6,576,601 d Total Investments (cost $139,210,689) 104.3% Liabilities, Less Cash and Receivables (4.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2011, the value of the fund's securities on loan was $6,474,971 and the value of the collateral held by the fund was $6,576,601. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $139,210,689. Net unrealized appreciation on investments was $11,483,304 of which $15,323,300 related to appreciated investment securities and $3,839,996 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 16.3 Industrial 16.1 Information Technology 16.1 Health Care 14.9 Financial 13.4 Energy 7.0 Consumer Staples 6.7 Materials 5.9 Money Market Investments 5.0 Utilities 2.9 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 141,089,322 - - Equity Securities - Foreign+ 2,402,070 - - Mutual Funds 7,202,601 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 By: /s/ James Windels James Windels Treasurer Date: August 19, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
